24 N.Y.2d 978 (1969)
In the Matter of Federated Homes, Inc., et al., Appellants,
v.
Frederic S. Berman, as Department of Rent and Housing Maintenance Commissioner, Respondent, and the Harding Park Association, Intervenor-Respondent.
In the Matter of Silver Beach Realty Corporation, Appellant,
v.
Frederic S. Berman, as Department of Rent and Housing Maintenance Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued April 16, 1969.
Decided May 15, 1969.
Eugene J. Morris and Brian Michael Seltzer for appellants.
Gerald J. Turetsky and Arthur Kass for respondent.
Albert W. Fribourg and Louis M. Fribourg for intervenor-respondent.
John F. Reddy, Jr., for The Park of Edgewater, Inc., amicus curiæ.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, with costs, on the opinion at Special Term.